This is an appeal by transcript, without bill of exceptions or case-made. A motion to dismiss the appeal was filed by defendant in error. The case was tried on an agreed statements of facts, and judgment rendered for plaintiff canceling a deed under which the defendant claimed title to the land in controversy. The assignments of error require a consideration of the agreed statement of facts on which the case was tried. It was held in the case of Brown v. Capital Townsite Co.,21 Okla. 586, 96 P. 587, that an agreed statement of facts, not being a part of the record, unless made so by bill of exceptions or case-made, cannot be considered on error, although a copy of it is attached to the transcript of the record.
The "record" proper in a civil action does not include an agreed statement of facts. So. Surety Co. v. Turnham,58 Okla. 583, 160 P. 468; Williams v. Kelly, 71 Oklahoma,176 P. 204; Callahan v. Callahan, 47 Okla. 542, 149 P. 135.
Therefore the motion to dismiss must be sustained, and it is so ordered.